                                    IN THE UNITED STATES DISTRICT COURT
                                     FOR THE SOUTHERN DISTRICT OF IOWA
                                              EASTERN DIVISION

BUSINESS LEADERS IN CHRIST,               ) Case No. 3:17-cv-00080-SMR-SBJ
     Plaintiff,                           )
                                          ) PROPOSED BRIEF OF PROPOSED
      v.                                  ) AMICUS CURIAE CHRISTIAN
                                          ) LEGAL SOCIETY IN SUPPORT
THE UNIVERSITY OF IOWA, et al.,           ) OF PLAINTIFF’S MOTION FOR
      Defendants.                         ) SUMMARY JUDGMENT
______________________________________________________________________________
                                                           Table of Contents

Statement of Interest of Amicus Curiae ...........................................................................................2

Introduction ......................................................................................................................................2

Argument .........................................................................................................................................4

     I. Since at Least 1999, the CLS Student Chapter at University of Iowa College of Law has
        Been a Registered Student Organization with a Constitution that Requires its Leaders to
        Affirm Their Agreement with its Religious Beliefs ............................................................4

     II. The University Would Violate the Free Exercise Clause If It Exempted Single-Sex
         Student Organizations from the Human Rights Policy While Denying an Exemption to
         Religious Organizations ..................................................………………….…………….11

           A. Federal law does not require universities to exempt fraternities and sororities from
              university nondiscrimination policies ..........................................................................12
 
           B. The University’s exemption for fraternities and sororities precludes the University
              from claiming to have an “all-comers” policy .............................................................12
 
           C. The University’s denial of an exemption for religious groups while granting an
              exemption for fraternities and sororities violates the Free Exercise Clause ................14 
 
           D. A corresponding exemption for religious groups is necessary to protect religious
              students from unequal treatment ..................................................................................15 
 
Conclusion .....................................................................................................................................19

Certificate of Service .....................................................................................................................20
                             Statement of Interest of Amicus Curiae

       Founded in 1961, Christian Legal Society (CLS) is an association of Christian attorneys,

law students, and law professors, with student chapters at approximately 90 public and private

law schools. CLS believes that it has had a student chapter meeting at the University of Iowa

College of Law since 1980. As detailed below, since 1999, the University has given the CLS

chapter repeated assurances that it could require its leaders to agree with its religious beliefs by

affirming its statement of faith and could expect its leaders to conduct themselves in accordance

with its religious beliefs. On June 1, 2018, however, the CLS student chapter received an email

from the University informing it that it needed to place the University’s Human Rights Clause

verbatim in its constitution and that any contradictory material needed to be removed. The email

warned that if this was not done by June 15, it would be deregistered. But the CLS constitution

already had the Human Rights Clause in it, as it had included that provision in its constitution

since 2004; therefore, the CLS chapter re-submitted its constitution without any change and

awaited word from the University as to whether the University would deregister CLS. The

University deregistered 38 groups, including several religious groups, in July 2018, although the

CLS chapter was not among the groups deregistered at that time. On August 14, 2018, the

University agreed to reinstate the deregistered religious groups until this Court issues its decision

on the merits in the instant case. Like other religious groups that require their leaders to agree

with their groups’ religious beliefs, the CLS chapter assumes it will be deregistered if this Court

rules in favor of the University.

                                            Introduction

       Christian Legal Society has long believed that pluralism, essential to a free society,

prospers only when the First Amendment rights of all Americans are protected regardless of the



                                                  2
 
current popularity of their speech and beliefs. For that reason, CLS was instrumental in passage

of the Equal Access Act of 1984 (“EAA”), 20 U.S.C. §§ 4071-4074, that protects the right of all

students to meet for “religious, political, philosophical or other” speech on public secondary

school campuses. 128 Cong. Rec. 11784-85 (1982) (Sen. Hatfield statement) (noting CLS’s

assistance in drafting). For thirty-four years, the EAA has protected the right of both religious

and LGBT student organizations to meet at public secondary schools for disfavored speech. See,

e.g., Bd. of Educ. v. Mergens, 496 U.S. 226 (1990), aff’g, 867 F.2d 1076 (8th Cir. 1989)

(requiring school officials to recognize religious student group); Straights and Gays for Equality

v. Osseo Area Sch. No. 279, 540 F.3d 911 (8th Cir. 2008) (requiring school officials to recognize

LGBT student group). CLS has supported the free speech rights of student organizations that

promote views with which CLS strongly disagrees, such as the legalization of marijuana use. See

Br. Amicus Curiae of Students for Life, Christian Legal Society, et al., Gerlich v. Leath, 861

F.3d 697 (8th Cir. 2017) (No. 16-1518), 2016 WL 3157519 (supporting free speech rights of the

Iowa State University student chapter of the National Organization for the Reform of Marijuana

Laws).

         CLS student chapters typically are small groups of law students who meet for weekly

prayer, Bible study, and worship at a time and place convenient to the students. Not only do CLS

chapters frequently bring outside speakers into their law schools to address legal issues from a

religious perspective, but they also frequently collaborate with other student organizations to

present panels with speakers who represent diverse viewpoints on a particular topic.

         All students are welcome at CLS meetings. As Christian groups have done for nearly two

millennia, CLS requires its leaders to agree with a statement of faith, signifying agreement with

the traditional Christian beliefs that CLS holds. While an attorney member of CLS must affirm



                                                 3
 
the CLS statement of faith, since 2011, a student may be a member of his or her CLS student

chapter without being a member of CLS itself. However, once a student is elected to office, he or

she must become a member of CLS and agree to the CLS statement of faith.

                                                               Argument

I.            Since at Least 1999, the CLS Student Chapter at University of Iowa College of Law
              has Been a Registered Student Organization with a Constitution that Requires its
              Leaders to Affirm Their Agreement with its Religious Beliefs.
              Beginning in 1993, CLS student chapters, like many religious student organizations,

began to encounter the misuse of nondiscrimination policies to exclude religious student groups

from campus simply because they require their leaders to agree with the groups’ religious

beliefs. For example, in 1994, the University of Minnesota threatened to derecognize a CLS

chapter because of its requirement that its leaders and members agree with its statement of faith.1

But the University eventually changed course. Its policy is now a model one that provides:

“Religious student groups may require their voting members and officers to adhere to the

organization’s statement of faith and its rules of conduct.” University of Minnesota, Registration

and Classifications/Requirements/Compliance, at https://sua.umn.edu/groups/management

/registration/classification/ (last visited Oct. 28, 2018).2

                                                            
1
 Michael Stokes Paulsen, A Funny Thing Happened on the Way to the Limited Public Forum: Unconstitutional
Conditions on “Equal Access” for Religious Speakers and Groups, 29 U.C. Davis L. Rev. 653, 668-72 (1996)
(detailing the University of Minnesota’s threat to derecognize CLS chapter).
2
  An excellent model for the appropriate protection of religious freedom within a university nondiscrimination
policy is the University of Florida’s nondiscrimination policy that reads: “A student organization whose primary
purpose is religious will not be denied registration as a Registered Student Organization on the ground that it limits
membership or leadership positions to students who share the religious beliefs of the organization. The University
has determined that this accommodation of religious belief does not violate its nondiscrimination policy.” Student
Activities and Involvement, Division of Student Affairs, University of Florida, Non-Discrimination Policy, at
https://www.studentinvolvement.ufl.edu/Student-Organizations/Organization-Resources/Policies/Non-
Discrimination (last visited Oct. 28, 2018). The University of Texas also has a good policy, which reads: “[A]n
organization created primarily for religious purposes may restrict the right to vote or hold office to persons who
subscribe to the organization’s statement of faith.” University of Texas, Chapter 6. Student Organizations,
Eligibility, § 6-202(a)(3)(A), at http://catalog.utexas.edu/general-information/appendices/appendix-c/student-
organizations/ (last visited Oct. 27, 2018).


                                                                  4
 
       CLS student chapters have never tried to prevent other student groups from being

recognized student organizations, no matter how much CLS might disagree with their views.

Unfortunately, the same cannot be said of some student organizations that have tried to exclude

CLS chapters from campus or otherwise sought to deny them the benefits available to registered

student groups. For example, University of Iowa student government officials objected to

funding the CLS student chapter because of its religious beliefs in 2004 and 2008-2009, even

though University officials explained that CLS was eligible for funding. Plaintiff’s Statement of

Material Facts in Support of Motion for Summary Judgment (SoF) ¶¶ 63, 69-74, 77-87. In

particular, in 2009, four registered student groups – The Outlaws, Law Students for Reproductive

Justice, Iowa Campaign for Human Rights, and American Constitution Society – objected to

funding the CLS student chapter because of “its constitution and membership requirements.”

SoF ¶ 75; App.0087-0088. These organizations all remain registered student organizations at the

University of Iowa College of Law in the 2018-2019 academic year. University of Iowa College

of Law, Student Organizations, at https://law.uiowa.edu/student-experience/student-

organizations (last visited Oct. 27, 2018).

       CLS believes that it had a student chapter meeting at the University of Iowa College of

Law as early as 1980. But it seems that the chapter’s existence may not have been continuous

because two law students filed an application to gain recognition of a “new” CLS student chapter

at the University of Iowa College of Law in 1999. SoF ¶ 36; App. 0752. The students’ letter to

Dean Phillip Jones indicated their concerns about including the required nondiscrimination

policy -- for all practical purposes the same policy required by the University twenty years later –

in the chapter’s constitution. SoF ¶ 41; App. 0752. The students had “modified the non-




                                                 5
 
discrimination provision of our constitution,” apparently by omitting “creed,” “religion,” “sexual

orientation,” and “gender identity.” SoF ¶ 43; App. 0752-0755.

        The students were “concerned that following our sincerely held religious beliefs may

conflict with the non-discrimination pledge” on two grounds. App. 0752. First, the students were

concerned that the University would find the CLS chapter’s requirement that its officers affirm

the CLS statement of faith, and that members “share the mission and purposes of the

organization,” to be in conflict with the University’s nondiscrimination policy and its prohibition

on “‘discrimination’ on account of ‘creed’ or ‘religion.’” App. 0753. The students explained their

belief that “the chapter cannot serve its purpose, fulfill its mission, and retain its identity unless

its officers and those who proclaim the group’s message affirm those beliefs that define the

group.” Id. The students hastened to add that “[t]his belief does not reflect any animus towards

those who are unable to embrace these beliefs” because the group “earnestly desire[d]

relationships with non-Christians” and “would be a failure if non-Christians were not

welcomed.” Id. Second, the students were concerned that “an individual’s participation in

conduct our faith deems immoral might disqualify an individual, as either a formal or practical

matter, from holding office in our chapter.” App. 0754. The students explained their belief that

“there is a meaningful difference between a person who sincerely struggles with sinful sexual

inclinations and a person who unrepentantly and unremorsefully engages in conduct the Bible

says is wrong.” Id. The students were concerned that the University might view this as “‘sexual

orientation’ discrimination (or even . . . ‘gender identity’ discrimination, depending upon how

that phrase is applied).” App. 0755. The students emphasized that “a person’s sexual orientation .

. . does not necessarily by itself disqualify someone from participating in the life of our chapter”

but “[i]nstead, it is a person’s attitude towards those inclinations, their willingness to submit to



                                                   6
 
Biblical authority, and the degree of their success in trying to live a life pleasing to God that

really matters.” Id. The University’s Office of General Counsel reviewed the proposed CLS

constitution, and it was approved. SoF ¶ 44; App. 0751.

       In the 2003-2004 academic year, CLS sought renewal of its registered status, but its

constitution was rejected by the Office of Student Life for not including verbatim the language of

the University’s nondiscrimination policy. SoF ¶ 50; App. 0071. In correspondence with

Associate Dean of Students Thomas Baker, CLS asked the University to “create[] a formal,

written exemption for religious groups from the religion, creed, sexual orientation, and gender

identity language of the University’s required Membership Clause.” SoF ¶ 51; App. 0076. In

response, Dean Baker sent a letter to CLS stating that it could not omit or modify the Human

Rights Policy in its constitution, but that “[a]sking prospective members to sign the CLS

statement of faith would not violate the UI Human Rights policy.” SoF ¶ 55, ¶ 57; App. 0079

(emphasis in original). The letter confirmed that “the Human Rights Policy does not prohibit

student groups from establishing membership criteria,” that a “student religious group is entitled

to require a statement of faith as a pre-condition for joining the group,” and that “[i]ndividuals

who fail to observe the CLS statement of faith may be dismissed as members.” SoF ¶ 56, ¶ 59;

App. 0079. The letter further clarified that while a group could not “reject prospective student

members solely on the basis of race, gender, or sexual orientation,” it “would not be required,

and will not be required, to condone the behavior of student members – after they join your

group – that is contrary to the purpose of your organization and its statement of faith.” SoF ¶ 58;

App. 0079 (emphasis added). The letter explained that, under the Policy, CLS could not “refuse

to accept as a member a homosexual law student who professes to be a Christian and is prepared




                                                  7
 
to sign your organization’s statement of faith and observe the CLS group rules for member

behavior.” SoF ¶ 60; App. 0079 (emphasis added).

       Relying on the University’s own interpretation of its Human Rights Policy, CLS added

the Policy to its constitution. The University approved the constitution for resubmission to the

University of Iowa student government’s Student Organization Recognition Board in a letter

explaining that “[a]s long as prospective members are treated as individuals and not categorically

barred from applying for membership, organizational leaders may require members to accept the

CLS statement of faith as condition for participation.” SoF ¶ 62; App. 0081.

       Unfortunately, despite the University’s reassurances, the student chair of the Student

Organization Recognition Board refused to sign off on recognition of the CLS chapter because

he objected “on both ethical and moral grounds to this organization’s recognition” and found

CLS’s beliefs “ethically and morally repugnant.” SoF ¶ 63; App. 1857. The matter went to the

Student Senate. SoF ¶ 64; App. 1858. By memorandum, the Vice President for Student Services

and Dean of Students directed the Student Senate that “CLS is entitled to ask its members to

adhere to the group’s statement of faith” and that “under the law and under University policy”

the CLS students were “free[] to promote their beliefs through association.” SoF ¶¶ 65-66; App.

1373. He advised the Senate that he would recognize CLS if it did not. SoF ¶ 67; App. 1373. As

a result, the CLS chapter’s registration was renewed.

       In the 2008-2009 academic year, the student government again objected to the CLS

constitution and denied CLS funding because members of the student government were

“uncomfortable with your organization.” SoF ¶ 69; App. 0083. A University Vice President

instructed the student government that CLS “has been recognized as a University of Iowa student

organization after full review of its application, including its constitution” and that “applicable



                                                  8
 
law, including the United States Constitution . . . requires that funding requests from student

organizations are processed in a content neutral manner” and “without any consideration of the

organization’s viewpoint, including the Statement of Faith in the CLS constitution.” SoF ¶ 71;

App. 0085 (emphasis added). A week later, the Vice President directed the student government

leaders to “process” a recognized student organization’s “request in a timely manner without

consideration of membership rules as stated in the organization’s constitution.” SoF ¶ 73; App.

0086.

        Three months later, four registered student groups – The Outlaws, Law Students for

Reproductive Justice, Iowa Campaign for Human Rights, and American Constitution Society –

wrote in opposition to the “recent decision to fund the Christian Legal Society” because “its

constitution and mandatory ‘Statement of Faith’ conflicts with” the Human Rights Policy. SoF ¶

75; App. 0087. (As already noted, these groups continue to be registered student organizations at

the College of Law in the 2018-2019 academic year.) A University Vice President responded by

reiterating that the Human Rights Policy did “not prohibit student groups from establishing

membership criteria” and that the First Amendment protected religious student groups’ right to

require affirmation of a statement of faith “as a pre-condition for joining the group.” SoF ¶ 76;

App. 0089.

        Nonetheless, the student government attempted to change its bylaws to bar funding for

“exclusive-religious groups,” that is, “organizations that restrict membership or access to

programming according to religious belief.” SoF ¶ 77; App. 1866, 1868. In response to “the

recently adopted bylaws,” CLS wrote the University to note that the student government’s

actions “conflict[ed] with [the University’s] previous decisions.” SoF ¶ 78; App. 0169. The

University Vice President told the student government leaders that he would “consider[]



                                                 9
 
suspended” the newly adopted bylaws banning funds to “exclusive religious organizations” and

instructed the student government leaders to “remove [the bylaws] as soon as possible.” SoF ¶

80-81; App. 0768. A few weeks later, the University informed CLS that the relevant student

government bylaws had been removed and that “all religious student organizations will be

permitted to apply for . . . funds,” which would be “allocated in compliance with constitutional

standards.” SoF ¶ 87; App. 0770.

       In 2010, The Daily Iowan ran an article that CLS understood to “suggest[] that the

University was being pressed, yet again, by students hostile to CLS-Iowa to reconsider its status

at the University” in the immediate aftermath of Christian Legal Society v. Martinez, 561 U.S.

661 (2010). SoF ¶ 89; App. 1888. CLS sent a letter to the University explaining why the

University should not change its longstanding position of interpreting the Human Rights Policy

to permit religious groups to require that their leaders agree with the groups’ religious beliefs.

SoF ¶ 90; App. 1888. Since 2010, the University has continued to register the CLS chapter with

the same constitution that it used in 2004.

       In April 2018, the CLS chapter completed the annual re-registration process, using the

same constitution that it had used since 2004. It was the CLS chapter’s understanding that its re-

registration was completed and that it was a registered student organization for the 2018-2019

academic year. But on June 1, 2018, the CLS chapter received an email from the University

informing it that it needed to place the University’s Human Rights Clause verbatim in its

constitution and that any contradictory material needed to be removed. The email warned that if

this was not done by June 15, it would be deregistered.

       But the CLS constitution, of course, already had the Human Rights Clause in it, as it had

included that provision in its constitution since 2004; therefore, the CLS chapter re-submitted its



                                                 10
 
constitution without any change other than to use bold font to highlight the Human Rights Clause

in its constitution. The CLS student president then spent an anxious summer waiting for word

from the University as to whether the University would deregister CLS like it had deregistered

38 groups, including several religious groups, in July 2018. University of Iowa De-recognizes

Another 38 Groups: Christian Student Group’s Lawsuit Prompted Campuswide Review, The

Gazette, July 20, 2018, at https://www.thegazette.com/subject/news/education/university-of-

iowa-deregisters-another-38-groups-20180720 (last visited Oct. 28, 2018). On August 14, 2018,

the University agreed to reinstate the deregistered religious groups until this Court issues its

decision on the merits in the instant case. Like other religious groups that require their leaders to

agree with their groups’ religious beliefs, CLS assumes it will be deregistered if this Court rules

in favor of the University.

II.           The University Would Violate the Free Exercise Clause If It Exempted Single-Sex
              Student Organizations from the Human Rights Policy While Denying an Exemption
              to Religious Organizations.

               As the experience of the CLS chapter at University of Iowa illustrates, the University has

long interpreted its Human Rights Policy to allow religious groups to require their leaders to

affirm agreement with the groups’ religious beliefs. The University has also long interpreted its

Human Rights Policy to not require religious groups “to condone . . . behavior . . . that is

contrary to the purpose of [their] organization and its statement of faith.” SoF ¶¶ 55-59; App.

0079. And the University has long interpreted its Human Rights Policy to allow single-sex

organizations, such as fraternities and sororities, as well as single-sex sports teams and music

ensembles, to select their members and leaders on the basis of sex.3


                                                            
3
 The evidence is compelling that the University exempts numerous student organizations from its Human Rights
Policy’s prohibitions on discrimination based on race, national origin, creed, and other categories. SoF ¶¶ 17-35.
This brief’s focus on the exemption from sex discrimination that the University gives to fraternities and sororities is

                                                               11
 
              But in recent months, the University has attempted to rescind its longstanding exemption

for religious organizations’ religious leadership requirements while reinforcing its exemption for

fraternities’ and sororities’ single-sex leadership and membership requirements. The University’s

decision has two important legal consequences, both of which require the University to recognize

religious organizations as registered student organizations while allowing them to retain their

religious leadership requirements. The first legal consequence is that the University does not

have an “all-comers” policy. The second legal consequence is that the University is in violation

of the Free Exercise Clause’s basic requirement that government officials exempt conduct

undertaken for religious reasons if they exempt analogous conduct undertaken for nonreligious

reasons.

              A.             Federal law does not require universities to exempt fraternities and sororities
                             from university nondiscrimination policies.

              Before turning to these legal consequences, it is necessary to clarify that Title IX of the

Education Amendments of 1972, 20 U.S.C. ¶¶ 1681-1688, does not provide cover for university

officials who wish to exempt fraternities and sororities, but not religious groups, from university

nondiscrimination policies. Title IX gives fraternities and sororities an exemption only from Title

IX itself. 20 U.S.C. ¶ 1681(a)(6)(A). It does not give fraternities and sororities a blanket

exemption from state or local nondiscrimination laws or policies, including a university’s own

policy, whether that policy is a nondiscrimination policy or an “all-comers” policy. Title IX does

not require state entities to exempt fraternities and sororities from their nondiscrimination

policies. If the University gives fraternities and sororities an exemption from its Human Rights

Policy, that is solely in the University’s discretion and not something that federal law requires.


                                                            
not intended to diminish the significance of the other exemptions that the University provides from its Human
Rights Policy.

                                                               12
 
         B.     The University’s exemption for fraternities and sororities precludes the
                University from claiming to have an “all-comers” policy.

         The University admits that the Human Rights Policy is a nondiscrimination policy and

not an “all-comers” policy. SoF ¶¶ 1-3. The University admits that it has not adopted an “all-

comers” policy; therefore, Christian Legal Society v. Martinez, 561 U.S. 661 (2010), does not

apply.

         But even if the University were tempted to claim an “all-comers” policy, the exemption

for fraternities and sororities would be proof that it does not have an “all-comers” policy. As the

Martinez decision made clear, an “all-comers” policy may be applied to religious groups only if

the University applies the policy to all groups without exception. Id. at 694, 697. The Court held

that it was not enough for a university to adopt an “all-comers” policy: A university must

actually apply the policy uniformly, without exception, to all groups. The case was remanded for

further consideration regarding whether the “all-comers” policy had been “selectively

enforce[d].” Id. at 697. Justice Ginsburg emphasized that the policy was “one requiring all

student groups to accept all comers.” Id. at 694 (original emphasis). See also, id. at 704

(Kennedy, J., concurring) (“the policy applies equally to all groups and views”). Thus, under

Martinez, if a University exempts fraternities and sororities from its policy, it does not have an

“all-comers” policy and forfeits any protection from that decision.

         Of course, as a practical matter, an “all-comers” policy is incompatible with the current

Greek system at many universities, including at the University of Iowa. Fraternities and

sororities epitomize sex discrimination because they consist solely of male or female members,

respectively. Moreover, with its highly subjective “rush” system for selecting members, the

Greek system is the antithesis of an “all-comers” policy. Besides requiring an end to selection of

members and leaders on the basis of sex, an “all-comers” policy would require fraternities and

                                                 13
 
sororities to adopt a “first-come, first-pledge” process, or some similarly blind selection process.

The impact of an “all-comers” policy, uniformly and consistently applied, on single-sex

sororities and fraternities, singing groups, intramural and club sports teams, and other

organizations would be dramatic.

       C.      The University’s denial of an exemption for religious groups while
               granting an exemption for fraternities and sororities violates the Free
               Exercise Clause.

       The Supreme Court has ruled that government cannot exempt conduct undertaken for

nonreligious reasons while refusing to exempt analogous conduct undertaken for religious

reasons. Church of the Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 537 (1993);

Employment Div. v. Smith, 494 U.S. 872, 884 (1990). See Rader v. Johnston, 924 F. Supp. 1540,

1551-53 (D. Neb. 1996).

       Yet this is precisely what the University seems determined to do. On one hand, the

University recently began to deny religious groups an exemption from the Human Rights Policy

for leadership requirements based on religion. On the other hand, the University grants

fraternities and sororities an exemption from the same Policy for leadership and membership

requirements based on sex.

       This violates the obligation of religious neutrality that the Free Exercise Clause imposes

on government officials. The Free Exercise Clause protects “religious observers against unequal

treatment.” Lukumi, 508 U.S. at 542. See Masterpiece Cakeshop v. Colorado Civil Rights

Comm’n, 138 S. Ct. 1719, 1730-32 (2018). It is a fundamental violation of religious neutrality

for government officials to exempt conduct undertaken for nonreligious reasons while refusing

to exempt analogous conduct undertaken for nonreligious reasons. See Douglas Laycock and

Steven T. Collis, Generally Applicable Law and the Free Exercise of Religion, 95 Neb. L. Rev. 1



                                                 14
 
(2016). Such a governmental policy is not generally applicable, and laws that are not generally

applicable violate the Free Exercise Clause unless a compelling interest can be shown for the

unequal treatment of religious persons. Lukumi, 508 U.S. at 546.

        D.     A corresponding exemption for religious groups is necessary to protect
               religious students from unequal treatment.

       The requirement that a law be generally applicable is based on the commonsense

observation that “there is no more effective practical guaranty against arbitrary and unreasonable

government than to require that the principles of law which officials would impose upon a

minority must be imposed generally.” Railway Express Agency v. New York, 336 U.S. 106, 112

(1949) (Jackson, J., concurring). As the Supreme Court instructed in Lukumi, a regulation that

“society is prepared to impose upon [religious groups] but not upon itself” is the “precise evil . . .

the requirement of general applicability is designed to prevent.” 508 U.S. at 545-46 (quotation

omitted). As a leading scholar, Professor Doug Laycock, has explained, “[s]mall religious

minorities will rarely have the political clout to defeat a burdensome law or regulation. But if

that regulation also burdens other, more powerful interests, there will be stronger opposition and

the regulation is less likely to be enacted.” Laycock, supra, at 25. That is, burdened secular

interests provide “vicarious political protection for religious minorities.” Id. at 24-26.

       Moreover, when religious conduct is regulated and analogous secular conduct is not, the

state implies a value judgment about the specific religious conduct and beliefs being regulated.

The religious conduct is more objectionable, less deserving of protection, not important enough

to overcome the state’s regulatory interests, as compared to the protected secular conduct. See id.

at 23-24. See also, Lukumi, 508 U.S. at 537; Masterpiece Cakeshop, 138 S. Ct. at 1731;

Fraternal Order of Police v. City of Newark, 170 F.3d 359, 366 (3d Cir. 1999) (Alito, J.)




                                                  15
 
(regulation not generally applicable because of single secular exception so religious exemption

required).

              The need for heightened vigilance in protecting religious groups from unequal treatment

by the University in its application of its Human Rights Policy is compounded by the fact that

the Policy itself was originally intended to protect religious students, not punish them. It is

common sense and basic religious liberty – not discrimination – for religious groups to expect

their leaders to agree with their religious beliefs. But when a university interprets its

nondiscrimination policy to penalize religious groups for having religious leadership

requirements, it actually misuses the nondiscrimination policy by weaponizing it to be a sword

against students who hold the “wrong” religious beliefs, rather than a shield to protect those

students. By misusing the Human Rights Policy to exclude religious student groups, the

University actually undermines the Policy’s basic purpose.4

              Something has gone badly wrong when, in the name of inclusion, a university excludes

religious groups from campus. Diversity is diminished when a university excludes religious

students from campus because of their religious beliefs.

              The idea that nondiscrimination policies are being misused when used to exclude

unpopular religious groups from college campuses finds support in a recent series of articles by

Eboo Patel, the founder and president of Interfaith Youth Core and author of Inside Higher

Education’s Conversations on Diversity blog. Eboo Patel, Should Colleges De-Register Student

Groups?, Inside Higher Education, Conversations on Diversity Blog, Sept. 28, 2018, at


                                                            
4
  Indeed, University officials themselves noted in their “Executive Summary Student Organization Constitution
Review” that: “Student organizations with language inconsistent with the Human Rights Statement, are primarily
those associated with one of the protected classes/characteristics in the statement. The inconsistency is typically
related to the class/characteristic with which the group is associated. Approximately 18% of the organizations were
noted with some inconsistency, primary based on gender identity as the class/characteristic of the organization.”
App. 0412.

                                                               16
 
https://www.insidehighered.com/blogs/conversations-diversity/should-colleges-de-register-

student-groups (last visited Oct. 28, 2018). In the articles, Mr. Patel explores whether colleges

should deregister religious student groups that have religious leadership requirements.

              Mr. Patel takes as his starting point the University of Iowa’s decision to deregister BLinC

and InterVarsity Graduate Christian Fellowship but branches out into a more comprehensive

overview of how religious student groups are treated on many campuses. Mr. Patel approaches

the topic from his perspective as the member of a religious minority, the Ismaili Muslim

community. He concludes that the use of nondiscrimination policies to exclude religious groups

from campus because of their religious leadership standards would have a significantly

detrimental impact on a hypothetical Ismaili Students Association, as well as other minority

religious groups, which often have religious leadership requirements.

              Mr. Patel also reports that in his general experience “based on visits to over a hundred

campuses and attendance at literally dozens of conferences of college administrators there is also

an instinctive suspicion of Evangelical Christianity” based on college administrators’ “own

negative personal experiences with conservative churches.” Id. He believes that these negative

personal experiences have “influenced [college administrators’] general view of Evangelicals,

including the students on their campuses.” Id. He further observes that, in his experience,

another reason for “the instinctive suspicion that many college administrators harbor toward

Evangelical Christian groups” is the administrators’ belief that Evangelical Christians generally

have political power that they use in ways that the administrators view to be negative.5 But Mr.

                                                            
5
 Contrary to this perception, CLS is a nonpartisan organization, and the law students in CLS student chapters hold a
wide range of political views – including liberal, conservative, libertarian, and apolitical. Tish Harrison Warren, an
evangelical Christian who was on InterVarsity Christian Fellowship staff and identifies as politically liberal,
described her attempts to communicate with Vanderbilt University administrators when it instituted a new policy in
order to prohibit religious student groups’ religious leadership requirements. Tish Harrison Warren, The Wrong Kind
of Christian, Christianity Today, Aug. 27, 2014, at https://www.christianitytoday.com/ct/2014/september/wrong-
kind-of-christian-vanderbilt-university.html (“It didn't matter to [Vanderbilt administrators] if we were politically or

                                                               17
 
Patel questions whether this should have anything to do with how Evangelical student groups are

treated on campus. As he notes, many Evangelical Christian groups are numerically small and

“decidedly countercultural on most campuses where a norm of hard partying and sexual

permissiveness reign.” Id. And he further explains that, in his experience, Evangelical student

groups “are building coalitions with individuals and groups with whom they disagree on the

principle that everyone should have the freedom to express and associate as they wish –

Muslims, Jews, atheists, gays, everyone, which includes Evangelical Christians.” Id.

              Nondiscrimination policies provide vital protection for religious students who hold

unpopular religious beliefs. Equally importantly, a commonsense exemption to a

nondiscrimination policy that allows religious student groups to require their leaders to agree

with the groups’ religious beliefs provides important protection for religious students who hold

countercultural religious beliefs. For many years, the University of Iowa provided religious

students with these important protections. But recently, it has misused its Human Rights Policy

to threaten religious students with exclusion from campus because of their religious beliefs.

              As a practical matter, if interpreted with appropriate sensitivity, nondiscrimination

policies and religious freedom are eminently compatible. The policies of several major

universities, discussed supra at note 2 and accompanying text, demonstrate that it is possible to

create a sustainable campus environment in which nondiscrimination principles and religious

freedom both harmoniously thrive. Indeed, until quite recently, the University’s longstanding

interpretation of its Human Rights Policy achieved this desirable, if delicate, balance of

nondiscrimination principles and religious freedom.


                                                            
racially diverse, if we cared about the environment or built Habitat homes. It didn't matter if our students were top in
their fields and some of the kindest, most thoughtful, most compassionate leaders on campus. There was a line in the
sand, and we fell on the wrong side of it.”).


                                                               18
 
       As a legal matter, the University’s denial of a narrow exemption to religious groups for

their religious leadership requirements while granting fraternities and sororities a broad

exemption for their single-sex leadership and membership requirements violates the Free

Exercise Clause and sends a forbidden message to religious students that they are unwelcome at

the University if they hold religious beliefs that the Supreme Court itself has characterized as

“decent and honorable.” Obergefell v. Hodges, 135 S. Ct. 2584, 2602 (2015).

                                            Conclusion

       CLS respectfully urges this Court to grant Plaintiff’s Motion for Summary Judgment and

to deny Defendants’ Motion for Partial Summary Judgment.

                                                      By: /s/ Timm Reid__________________
                                                           Timm W. Reid
                                                           Reid Law Firm
                                                           The Plaza Suite 5
                                                           300 Walnut Street
                                                           Des Moines, IA 50309
                                                           Telephone: 515-381-9842
                                                           Facsimile: 515-282-0318
                                                           Email: timm@treidlawfirm.com



                                                          /s/ Kimberlee Wood Colby________ 
                                                          Kimberlee Wood Colby
                                                          Center for Law and Religious Freedom
                                                          Christian Legal Society
                                                          8001 Braddock Road, Ste. 302
                                                          Springfield, VA 22151
                                                          Telephone: (703) 894-1087
                                                          Facsimile: (703) 642-1070
                                                          Email: kcolby@clsnet.org

                                                          Counsel for Proposed Amicus Curiae
                                                          Christian Legal Society




                                                19
 
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of October, 2018, I electronically filed a true and

accurate copy of the foregoing document with the Clerk of Court using the C/ECF system. All

participants in the case are registered CM/ECF users and will be served by the CM/ECF system.



                                              By: /s/ Timm Reid__________________
                                                   Timm W. Reid
                                                   Attorney for Proposed Amicus Curiae
                                                   Christian Legal Society




                                                 20
 
